
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2007
			Mr. Kerry submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Congress and the President should increase basic pay for members of the Armed
		  Forces.
	
	
		Whereas the United States continues to rely extensively
			 upon the personnel of the Army, Navy, Marine Corps, Air Force, and Coast Guard
			 who are deployed overseas and stationed at military support installations
			 within the United States;
		Whereas uniformed services personnel, regardless of branch
			 of service or whether serving in the active or a reserve component, have
			 carried out their mission objectives with valor, distinction, and steadfast
			 dedication to the cause of liberty and democracy;
		Whereas 1,600,000 uniformed service men and women have
			 deployed to Iraq or Afghanistan, many of whom have served multiple
			 deployments;
		Whereas there are currently more than 3,000,000 family
			 members and dependents of those serving on active duty and reserve
			 components;
		Whereas nearly 40 percent of the members of the Armed
			 Forces, while deployed away from their permanent duty stations, have left
			 families with children behind;
		Whereas over 1/2 of all service men
			 and women who have deployed to Iraq are married;
		Whereas military families have persevered in the face of
			 challenges and continue to provide critically important comfort and care and
			 numerous other contributions to their loved ones deployed overseas or stationed
			 across the Nation;
		Whereas there currently is a 4 percent gap between the pay
			 of our service men and women and the private sector; and
		Whereas it is in our national interest to offer to the
			 members of the Armed Forces comparable pay to that which the civilian sector
			 provides in order to retain our highly qualified men and women in uniform and
			 to faithfully reward their valiant service to our Nation: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)Congress and the
			 President should increase basic pay for members of all components of the Army,
			 Navy, Air Force, and Marine Corps by 3.5 percent, effective January 1, 2008;
			 and
			(2)Congress and the
			 President should provide a special survivor indemnity allowance for persons
			 affected by required Survivor Benefit Plan annuity offsets for dependency and
			 indemnity compensation.
			
